Citation Nr: 0535086	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  03-15 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's right (major) 
acromioclavicular joint separation residuals.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right acetabulum and pubic 
ramus fracture residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from March 1976 to December 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, established service connection for both right (major) 
acromioclavicular joint separation residuals and right 
acetabulum and pubic ramus fracture residuals and assigned 
noncompensable evaluations for those disabilities.  In March 
2005, the Board remanded the veteran's appeals to the RO for 
additional action.  

In August 2005, the RO increased the initial evaluation for 
the veteran's right shoulder disorder from noncompensable to 
20 percent and the initial evaluation for his right pelvic 
fracture residuals from noncompensable to 10 percent.  

For the reasons and bases addressed below, a 30 percent 
evaluation for the veteran's right (major) acromioclavicular 
joint separation residuals is GRANTED.  

The issue of an initial evaluation in excess of 10 percent 
for the veteran's right acetabulum and pubic ramus fracture 
residuals is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his right shoulder 
disability and right pelvic fracture residuals.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provide a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
an initial evaluation in excess of 20 percent for the 
veteran's right (major) acromioclavicular joint separation 
residuals and an initial evaluation in excess of 10 percent 
for his right acetabulum and pubic ramus fracture residuals.  
The veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities is the same regardless of how 
the issue is styled.  


FINDING OF FACT

The veteran's right (major) acromioclavicular joint 
separation residuals have been shown to productive of no more 
than a Grade II acromioclavicular joint separation; 
tenderness and a prominent nodule over the acromioclavicular 
joint; chronic right shoulder pain; and functional right 
upper extremity limitation of motion to a point midway 
between the side and shoulder level due to pain.  


CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation for the 
veteran's right (major) acromioclavicular joint separation 
residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.326(a), 
4.7, 4.71a, Diagnostic Code 5201 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in June 2001 and July 2001which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claim.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded multiple examinations conducted for the VA.  The 
examination reports are of record.  The veteran requested a 
hearing before a Veterans Law Judge sitting at the RO.  He 
was scheduled for the requested hearing.  The veteran 
subsequently withdrew his hearing request.  There remains no 
issue as to the substantial completeness of the veteran's 
claim for an initial evaluation in excess of 20 percent for 
his right acromioclavicular joint separation residuals.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2205).  
Given the favorable resolution below, the Board finds that 
appellate review of the veteran's claim would not constitute 
prejudicial error.  


II.  Historical Review

The veteran's service medical records indicate that he is 
right-handed.  A July 1977 naval hospital summary conveys 
that the veteran fell from a pier and sustained a right 
shoulder dislocation and acromioclavicular joint separation.  
VA clinical documentation dated in October 2001 states that 
the veteran exhibited a full range of motion of the right 
shoulder with pain.  In January 2003, the RO established 
service connection for right (major) acromioclavicular joint 
separation residuals and assigned a noncompensable evaluation 
for that disability.  In August 2005, the RO increased the 
evaluation for the veteran's right acromioclavicular joint 
separation residuals from noncompensable to 20 percent.   


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current 


symptomatology with the criteria set forth in the Schedule 
For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  A 20 percent disability evaluation is 
warranted for limitation of motion of the major arm to the 
shoulder level.  A 30 percent evaluation requires that motion 
be limited to a point midway between the side and shoulder 
level.  A 40 percent evaluation requires that motion be 
limited to a point 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2005).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2005).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005).  

A July 2003 physical evaluation conducted for the VA by 
L.R.W., M.D., conveys that the veteran complained of right 
shoulder pain.  On examination of the right shoulder, the 
veteran exhibited a range of motion of forward elevation to 
110 degrees, abduction to 90 degrees, internal rotation to 90 
degrees, and external rotation to 90 degrees; "pain with 
movement in all directions;" and no bony tenderness or 
deformity.  Contemporaneous X-ray studies of the right 
shoulder revealed a Grade II acromioclavicular joint 
separation.  

A May 2005 physical evaluation conducted for the VA by 
J.A.R., M.D., conveys that the veteran complained of right 
shoulder pain and a knot on the joint.  On examination of the 
right shoulder, the veteran exhibited tenderness and a 
prominent nodule over the acromioclavicular joint; a range of 
motion of forward elevation to 65 degrees and with pain to 
100 degrees, abduction to 70 degrees, internal rotation to 36 
degrees, and external rotation to 58 degrees and 3/5 muscle 
strength.  Contemporaneous X-ray studies of the right 
shoulder "were interpreted as negative."  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's right acromioclavicular joint separation residuals 
have been shown to be manifested by a Grade II 
acromioclavicular joint separation; tenderness and a 
prominent nodule over the acromioclavicular joint; reduced 
upper extremity muscle strength; and functional right arm 
limitation of motion to a point midway between the side and 
shoulder level.  In the absence of any objective or 
subjective evidence of either actual or functional limitation 
of motion of the right upper extremity to a point 25 degrees 
from the side, the Board finds that an initial 30 percent 
evaluation is warranted for the veteran's right (major) 
acromioclavicular joint separation residuals during the 
entire appeal period at issue.  


ORDER

An initial 30 percent evaluation for the veteran's right 
(major) acromioclavicular joint separation residuals is 
GRANTED subject to the laws and regulations governing the 
award of monetary benefits.  


REMAND

In reviewing the report of the May 2005 physical evaluation 
conducted for the VA by Dr. R., the Board observes that the 
doctor made no findings as to the veteran's right thigh 
adduction and whether motion was lost beyond 10 degrees.  In 
the absence of such findings, the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 may not be properly applied.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).   

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination for compensation purposes 
which is sufficiently broad to accurately 
determine the current nature and severity 
of his right acetabulum and pubic ramus 
fracture residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should specifically state 
whether the veteran can cross his legs or 
toe-out more than 15 degrees with his 
right leg.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's right pelvic fracture residuals 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right lower 
extremity should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right pelvic fracture 
residuals upon his vocational pursuits.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the veteran's 
entitlement to an initial evaluation in 
excess of 10 percent for his right 
acetabulum and pubic ramus fracture 
residuals.  If the benefit sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


